DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 16-19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 6758310 B2, Applicant’s cited prior art) in view of WO 2014033846 A1 (Applicant’s cited prior art, henceforth referred to as WO ‘846).
	Regarding claim 16, Muff et al. teach:
A catching device (safety brake 13, figure 1) for a traveling body (load receiving means 2, figure 1) comprising: 
first (fixing means 14, left side of figure 1, which is a structural equivalent to the structure of the 	retaining means described in the specification on page 14, lines 12-15, “a base body with a 	recess for the rail, on one side of which there is a first brake show supported by spring elements 	and on the opposite side of which there is a second brake shoe.”) and second retaining means 	(fixing means 14, right side of figure 1) each actuatable between a blocked state (“clamped”, col. 	4, line 2) and an unblocked state (state shown in figure 2) and being adapted, in the blocked 	state, to clamp and retain the traveling body (2) on first and second rails respectively (left and 	right guide rails 1, figure 2); 
wherein the first and second retaining means (14) and the traveling body (2) are slidable relative to one 	another within a limited sliding displacement (limited displacement path, col. 2, lines 1-2) in a 	direction of movement of the traveling body (vertically) along the first and second rails (left and 	right guide rails 1) when the first and second retaining means are mounted on the traveling 	body (2); and 
wherein, to actuate the first and second retaining means from the blocked state to the unblocked state, 	the traveling body (2) is set in motion relative to the first and second retaining means (14) over 	the limited sliding distance.
	Muff et al. do not teach:
a first sliding displacement that is longer than a second sliding displacement.
	However, WO ‘846 teaches:
A catching device for a traveling body, and
the limited sliding displacement including a first sliding displacement (L2, figure 3) related to the first retaining means (upper brake device 4b, figure 3) that is longer than a second sliding displacement (L1, figure 3) related to the second retaining means (lower braking device 4a, figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the sliding displacement of one of the retaining means of Muff et al. as taught by WO ‘846 for a smoother braking of the traveling body. Muff et al. teaches retaining means that are provided with positioning screws (reference 45) that “enable setting of an optimal displacement path by moving the lower guide shoe 17 relative to the fixing means 14” Muff et al., col. 4, lines 64-65. WO ‘846 teaches a catching device that is designed so retaining means contact the guide rail consecutively instead of concurrently. It would have been obvious to adjust the positioning screws so one of the retaining means of Muff et al. had a shorter sliding displacement as taught by WO ‘846 to promote a less abrupt stopping of the traveling body. Abrupt stopping of a traveling body (i.e. an elevator car as taught by Muff et al.) can be dangerous to the passengers and cause injury. Enabling the retaining devices to engage the guide rails at slightly different times promotes safety of the passengers.
	The combination of Muff et al. and WO ‘846 then teaches:
such that the second retaining means (14, Muff et al.) with the second sliding displacement (L1, WO ‘846) is released from the second rail (right guide rail 1, Muff et al.) into the unblocked state before the first retaining means (left 14, Muff et al.) with the first sliding displacement (L2, WO ‘846) is released from the first rail (left guide rail 1, Muff et al.) into the unblocked state.  
	Regarding claim 17, Muff et al. further teach:
including at least one of for the first retaining means (left fixing means 14) an upper stop (upper abutment 44, figure 4) forming an upper limit of the first sliding displacement and a lower stop (lip A of lower guide shoe 17, see annotated figure 4, below) forming a lower limit of the first sliding displacement and for the second retaining means an upper stop (44) forming an upper limit of the second sliding displacement and a lower stop (lip A) forming a lower limit of the second sliding displacement, and wherein the upper and lower stops are firmly connected to the traveling body (via brake bracket 16 and releasable screws 40, figure 4).  
	Regarding claim 18, Muff et al. further teach:
wherein the first and second retaining means (14) are connected to the traveling body (2) for sliding relative to the traveling body within the first and second sliding displacements (limited displacement paths) respectively that are each delimited by an upper stop (upper abutment 44, figure 4) and a lower stop (lip A of lower guide shoe 17, see annotated figure 4, below).  

    PNG
    media_image1.png
    352
    469
    media_image1.png
    Greyscale

Figure 4 of Muff et al., annotated by Examiner

	Regarding claim 19, WO ‘846 further teaches:
wherein the first sliding displacement (L2) is up to 1.5 times as long as the second sliding displacement (L1).
	WO ‘846 states an example of setting L1 to “about 5 mm” and L2 to “about 3 mm larger than L1”, see page 4, paragraph 4 of the attached machine translation, which is close to a ratio of 1.5 L2/L1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first sliding displacement up to 1.5 times as long as the second sliding displacement of the retaining means of Muff et al. as a matter of routine optimization. The length of the respective sliding displacements correlates to the timing of the retaining means contacting the guide rail and initiating braking. Too much time between the initial contact of the first retaining means and the second retaining means is undesirable in an emergency braking situation. An engineer would set the sliding displacement ratio within the range of 1-1.5 to balance the smooth braking effect of the staggered actuation with timely stopping of the traveling body.
	Regarding claim 22, Muff et al. further teach:
including a spring element (spring element 41, figure 4) arranged on each of the first and second retaining means (14) and pressing the first and second retaining means against against an upper stop (upper abutment 44, figure 4) that delimits the limited sliding displacement.  
	Regarding claim 23, Muff et al. further teach:
wherein the first and second retaining means (14) are adapted for braking in two directions of movement of the traveling body (fixing means 14 of figure 2 is “double-acting”, col. 5, line 19).  
	Regarding claim 24, Muff et al. further teach:
An elevator system (figure 1) comprising: 
the catching device (13) mounted on the traveling body (2) according to Claim 16;  18700-1/241378/IP2500US 
the first and second4the first andhh rails (guide rails 1, figure 1) along which the traveling body moves; and 
the catching device (safety brake 13, figure 1) being adapted to clamp and retain the traveling body on 	the first and second rails in a blocked state (braking “clamped” state) of 	the catching device.  
	Regarding claim 25, Muff et al. further teach:
wherein the first and second retaining means (14) are mounted on the traveling body (2) to clamp on the first and second rails (guide rails 1) respectively and wherein the first and second rails are arranged on opposite sides of the traveling body (left and right sides as shown in figure 1).  
	Regarding claim 26, the combination of Muff et al. and WO ‘846 further teaches:
 A method for unblocking a catching device of an elevator system comprising the steps of: 
	mounting the catching device (13) on the traveling body (2) according to Claim 16; and 
	when the first and second retaining means (14, Muff et al.) of the catching device are in the 			blocked state, moving the traveling body (2, Muff et al.) in a second direction (upwardly, 		col. 5, line 8) opposite a first direction of movement (downward movement, col. 5, line 			2) of the traveling body before the first and second retaining means assumed the 			blocked state to actuate the first retaining means into the unblocked state later than 			actuating the second retaining means into the unblocked state (in the combination of 			Muff et al. and WO ‘846 the second retaining means would reach the fully released, 			unblocked state before the first retaining device due to the adjusted shorter sliding 			displacement taught by WO ‘846).  
	Regarding claim 27, the combination of Muff et al. and WO ‘846 further teaches:
including moving the traveling body (2, via drive unit 3, Muff et al.) relative to the first retaining means over the first sliding displacement (L2, WO ‘846) that is longer than the second sliding displacement (L1, WO ‘846).  
	Regarding claim 28, Muff et al. further teach:
including before moving the traveling body in the second direction (upwardly) moving the traveling body in the first direction (downward) to tension the first and second retaining means (load receiving means 2 moves downward tensioning fixing means 14 before moving upwardly to unblock).  

	Claims 20-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 6758310 B2, Applicant’s cited prior art) in view of WO 2014033846 A1 (Applicant’s cited prior art, henceforth referred to as WO ‘846) and further in view of Rieser et al. (US 20150298937 A1).
	Regarding claim 20, Muff et al. and WO ‘846 teach:
The catching device according to Claim 16.
	Muff et al. and WO ‘846 do not teach:
electromechanical retaining means.
	However, Rieser et al. teach:
wherein the first and second retaining means (safety brakes 1, figure 2) are electromechanical retaining means (control plate 6 is held by electromagnet 17, figure 2) that, in a deactivated state (see figure 3), release the first and second retaining means for braking into the blocked state.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the retaining means of Muff et al. with an electromagnet as taught by Rieser et al. as a way to ensure triggering of the catching device in an emergency involving a loss of power to the elevator system. When the electromagnet of Rieser et al. is provided with power it holds the retaining means in a released position. A loss of power would disengage the hold of the electromagnet on the control plate and allow the retaining devices to brake the traveling body.
	Regarding claim 21, Rieser et al. further teach:
including electromagnetic holding devices (electromagnets 17, figure 2) that interact with the electromechanical retaining means (control plate 6) to keep the electromagnetic holding devices open in an energized state of the electromagnetic holding devices and wherein the electromechanical retaining means are released for braking into the blocked state when electrical power to the electromagnetic holding devices is turned off (see paragraph [0025], “the electromagnet is switched off and the control plate is displaced into the braking position” lines 13-15).
	Regarding claim 29, the combination of Muff et al., WO ‘846, and Rieser et al. further teaches:
The method according to Claim 26 wherein the first and second retaining means are electromechanical retaining means and including the steps of: 
	activating electromagnetic holding means (17, Rieser et al.) for holding the electromechanical 			retaining means (6, Rieser et al.) in a ready position (shown in figure 2, Rieser et al.); 
	moving the traveling body (2, Muff et al.) in the first direction of travel (downward) to tension or 		re-tension the electromechanical retaining means; and 
	moving the traveling body (2, Muff et al.) in the second direction (upwardly) opposite to the first 		direction to unblock the electromechanical retaining means and bring the 				electromechanical retaining means into the ready position to be held by the activated 			electromagnetic holding devices (17, Rieser et al.).  

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 6758310 B2, Applicant’s cited prior art) in view of WO 2014033846 A1 (Applicant’s cited prior art, henceforth referred to as WO ‘846) and further in view of Spirgi (US 8668055 B2, Applicant’s cited prior art).
	Regarding claim 30, Muff et al. and WO ‘846 teach:
The method according to Claim 26 wherein the traveling body (2, Muff et al.) is connected to a counterweight (counterweight 4, figure 1, Muff et al.) via a suspension rope (support cable 5, figure 1, Muff et al.) driven by a drive unit (drive unit 3, figure 1, Muff et al.).
	Muff et al. and WO ‘846 do not teach:
wherein after a downward travel of the traveling body and actuation of the first and second retaining means into the blocked state, lifting the counterweight and then moving the counterweight downward to actuate the first and second retaining means into the unblocked state.
	However, Spirgi teaches:
A method of unblocking an elevator catching device,
wherein after a downward travel of the traveling body (load carrying means 2) and actuation of the first and second retaining means (components of safety devices 13) into the blocked state, lifting the counterweight (compensating weight 4, figure 1) and then moving the counterweight downward to actuate the first and second retaining means into the unblocked state (see col. 2, lines 45-55, “after an emergency-braking of the load-carrying means from a downward travel… the compensating weight is raised… the compensating weight falls downward, whereby its potential energy is released and the latter complements the torque of the drive, whereby the torque required to release the safety device is generated.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the counterweight in the unblocking of the retaining means as taught by Spirgi with the catching device taught by Muff et al. and WO ‘846 when the traveling body is clamped on the guide rail to jerk the traveling body loose. The use of the counterweight and its potential energy prevents the need to access the retaining means directly for manual unblocking and negates the need for any additional equipment by making use of a component already present in the elevator system.
 
Response to Arguments
	Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. On page 12, paragraphs 2-3 of the Remarks Applicant argues that the gaps L1 and L2 of WO ‘846 are transverse to the direction of movement of the load receiving means of Muff. The braking devices of Muff et al. are configured to allow adjustment of the sliding displacement by moving the lower guide shows 17 relative to fixing means 14 with the positioning screws 45. The sliding displacement of Muff et al. is in the direction of movement of the traveling body (in a vertical direction). WO ‘846 teaches a braking device that uses differing displacement paths for consecutive rather than concurrent braking. Adjustment of the positioning screws of Muff et al. to create one sliding displacement that is longer than the other, as taught by WO ‘846, results in the first and second retaining means being slidable relative to one another within a limited sliding displacement in a direction of movement of the traveling body along the first and second rails.
	In paragraph 1 of page 12, Applicant argues that the method of unlocking of Muff et al. happens simultaneously in each of the two fixing means 14. While both fixing means 14 unlock simultaneously when the displacement paths are the same, when the paths are adjusted as taught by WO ‘846 unlocking occurs in one fixing means before the other as the fixing means 14 strikes lower guide shoe 17 on one side before the other fixing means 14 strikes lower guide shoe 17 on the other side.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654